Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 8 are objected to because of the following informalities:  Two claims have been accidentally labeled as Claim 8.  Appropriate correction is required.
A series of singular dependent claims is permissible in which a dependent claim refers to a preceding claim which, in turn, refers to another preceding claim.
A claim which depends from a dependent claim should not be separated by any claim which does not also depend from said dependent claim.  It should be kept in mind that a dependent claim may refer to any preceding independent claim.  In general, applicant's sequence will not be changed.  See MPEP § 608.01(n).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-15 are rejected under 35 U.S.C. 112(b)
Regarding claim 8, Because there are two claims labeled as claim 8 it is unclear which claim the dependent claims are intended to depend upon. 
Regarding claim 10, The claim recites not providing the user the opportunity to obtain content corresponding to the user selected item times the user is not within beacon transmission range it is unclear what the claim is intended to convey.
Regarding claim 15, The claim contains the trademark/trade name Mickey Mouse. Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. See Ex parte Simpson , 218 USPQ 1020 (Bd. App. 1982). The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product. A trademark or trade name is used to identify a source of goods, and not the goods themselves. Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name. In the present case, the trademark/trade name is used to identify/describe wireless communication and, accordingly, the identification/description is indefinite.
The remaining dependent claims incorporate all of the limitations thereof, and are therefore rejected as being indefinite as being dependent upon an indefinite parent claim.
Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goldman et al (US Patent Publication 2014/0343846).
Regarding claim 1, Goldman discloses a method of operating a user device, the method comprising: (abstract)
displaying to a user, on a display of the user device, a list of moveable items, different beacon signals being associated with different items on the list; and displaying to the user a map of a visited site showing the location of the user on the map and the location of at least some of said moveable items with which beacon transmitters are co-located. (¶9, 14, 20-22, 69)

Regarding claim 2, Goldman further discloses monitoring for user selection of a moveable item on the list of moveable items. (¶21)

Regarding claim 3, Goldman further discloses displaying to the user a location of a user selected item on the map; and displaying to the user a path to the user selected item. (¶70)

Regarding claim 4, Goldman further discloses wherein beacon transmitters are co-located with said moveable items. (¶15-16)

Regarding claim 5, Goldman further discloses wherein the moveable items include at least one of costumed characters or vending carts. (¶69)

Regarding claim 6, Goldman further discloses receiving map update information indicating a new location on the map for a moveable item with which a beacon transmitter is co-located. (¶23)

Regarding claim 7, Goldman further discloses wherein multiple instances of a user selected moveable item are located at the visited site; and wherein displaying to the user a path to the user selected item includes displaying to the user a path to a single instance of the user selected item at the visited site. (¶22, 69)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-9, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Goldman as applied to claims above, and further in view of Baughman et al (US Patent Publication 2016/0370198).
Regarding claim 8, Baughman teaches wherein which single instance of the user selected item is displayed on said map is based on a number of visitors headed in the direction of one or more instances of the user selected item. (¶55)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide the invention of Goldman with wherein which single instance of the user selected item is displayed on said map is based on a number of visitors headed in the direction of one or more instances of the user selected item as taught by Baughman because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations, would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Regarding claim 9, Goldman further discloses providing the user the opportunity to obtain content corresponding to the user selected item when the user is within beacon transmission range of a beacon associated with the user selected item. (¶15-16)

Regarding claim 11, Goldman further discloses updating a registry device with information indicating collectable content collected by the user device while in the 

Regarding claim 12, Goldman further discloses wherein said visited site is a theme park. (¶68)

Claims 8, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Goldman as applied to claims above as evidenced by Costumed Performer article.
Regarding claim 8, Goldman appears to be silent as to wherein the moveable item is a costumed character.

Nevertheless the limitation would have been obvious to a person of ordinary capabilities at the time of filing because Goldman discloses that the invention is intended for use at an amusement park (¶68) and a person of ordinary skill in the art would have recognized that a costumed character is a major feature of an amusement park, similarly to the museum exhibit example Goldman uses. (¶70)

Regarding claim 13, Goldman discloses content is downloadable collectable content. (¶107)


Nevertheless the limitation would have been obvious to a person of ordinary capabilities at the time of filing because Goldman discloses that the invention is intended for use at an amusement park (¶68) and a person of ordinary skill in the art would have recognized that a costumed character is a major feature of an amusement park, similarly to the museum exhibit example Goldman uses. (¶70)

Regarding claim 14, Goldman discloses content is a downloadable video corresponding to the user selection. (¶183)

Goldman appears to be silent as to wherein the moveable item is a costumed character.

Nevertheless the limitation would have been obvious to a person of ordinary capabilities at the time of filing because Goldman discloses that the invention is intended for use at an amusement park (¶68) and a person of ordinary skill in the art would have recognized that a costumed character is a major feature of an amusement park, similarly to the museum exhibit example Goldman uses. (¶70)

Regarding claim 15, Goldman appears to be silent as to wherein the moveable item is a costumed character, and wherein said costumed character is Mickey Mouse.

Nevertheless the limitation would have been obvious to a person of ordinary capabilities at the time of filing because Goldman discloses that the invention is intended for use at an amusement park (¶68) and a person of ordinary skill in the art would have recognized that a costumed character is a major feature of an amusement park, similarly to the museum exhibit example Goldman uses. (¶70)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN D HUTCHINSON whose telephone number is (571)272-8413. The examiner can normally be reached 7-5 Mon-Thur.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN D HUTCHINSON/Primary Examiner, Art Unit 3669